                    Case 5:18-cr-00312-EJD Document 38 Filed 02/20/20 Page 1 of 1




                                      UNITED STATES DISTRICT COURT

                                     NORTHERN DISTRICT OF CALIFORNIA

                                            CRIMINAL MINUTES

Date: February 20, 2020               Time: 2:02-2:06 pm                  Judge: Edward J. Davila
                                      Total Time: 4 Mins.
Case No.: 18-cr-00312-EJD- Case Name: UNITED STATES v. Xiaolang Zhang(P)(NC)(I)
1

Attorney for Plaintiff: Marissa Harris
Attorney for Defendant: Daniel Olmos


 Deputy Clerk: Adriana M. Kratzmann                        Court Reporter: Irene Rodriguez

 Interpreter: Connie Chen (Mandarin)                       Probation Officer: N/A


                                    PROCEEDINGS – STATUS CONFERENCE

Defendant is present, out of custody and assisted by the Mandarin language interpreter. Hearing held.
Counsel updated the Court as to the status of the matter. Government provided defense with production of
discovery in January 2020. The Government will produce additional discovery in 2 weeks. Counsel
requested the matter be continued to allow time for Defendant to review discovery. The Court granted the
request. The Court set a Further Status Conference for 4/20/2020 at 1:30 pm.
Pursuant to 18 U.S.C. §3161(h)(7)(A), the Court found the ends of justice served in granting the continuance
outweighed the best interests of the public and the defendant in a speedy trial, and excluded time from
2/20/2020 through and including 4/20/2020. For the reasons stated on the record, time is excluded pursuant
to 18 U.S.C. §3161(h)(7)(B)(iv).

CASE CONTINUED TO: April 20, 2020 1:30 P.M. for Further Status Conference.

EXCLUDABLE DELAY:
Category – Effective preparation of Counsel
Begins – 2/20/2020
Ends – 4/20/2020



                                                                                             Adriana M. Kratzmann
    P/NP: Present, Not Present
                                                                                                 Courtroom Deputy
    C/NC: Custody, Not in Custody
                                                                                                    Original: Efiled
    I: Interpreter
                                                                                                               CC:
